                Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 1 of 33 Page ID #:1024


                            1    Douglas Q. Hahn (SBN: 257559)
                                  dhahn@sycr.com
                            2    Salil Bali (SBN: 263001)
                            3     sbali@sycr.com
                                 STRADLING YOCCA CARLSON & RAUTH, P.C.
                            4    660 Newport Center Drive, Suite 1600
                                 Newport Beach, CA 92660
                            5    Phone: 949-725-4000
                                 Facsimile: 949-725-4100
                            6
                            7    Manish Mehta (admitted pro hac vice)
                                  mmehta@beneschlaw.com
                            8    Lowell D. Jacobson (admitted pro hac vice)
                                  ljacobson@beneschlaw.com
                            9    Zaiba Baig (admitted pro hac vice)
                            10    zbaig@beneschlaw.com
                                 BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                            11   333 West Wacker Drive, Suite 1900
                                 Chicago, IL 60606
                            12   Telephone: 312-212-4949
                                 Facsimile: 312-767-9192
                            13
                            14   Attorneys for Defendant

                            15                       UNITED STATES DISTRICT COURT
                            16        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                            17
                            18   KAJEET, INC.,                   Case No. 8:18-cv-01519-JAK-PLA
                            19              Plaintiff,           The Honorable John A. Kronstadt
                            20                v.
                            21                                   QUSTODIO’S MEMORANDUM OF
                                 QUSTODIO, LLC,
                                                                 POINTS AND AUTHORITIES IN
                            22              Defendant.           SUPPORT OF ITS MOTION TO
                            23                                   DISMISS FIRST AMENDED
                                                                 COMPLAINT PURSUANT TO
                            24                                   FRCP 12(b)(6)
                            25                                   HEARING DATE:        June 24, 2019
                            26                                   TIME: TBD            8:30 a.m.
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 2 of 33 Page ID #:1025



                            1                                 NOTICE OF MOTION
                            2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                            3          PLEASE TAKE NOTICE that on June 24, 2019, at 8:30 a.m., or as soon
                            4    thereafter as this matter may be heard, Defendant Qustodio, LLC., (“Defendant”)
                            5    will and hereby respectfully moves to dismiss Plaintiff Kajeet, Inc.’s (“Plaintiff”)
                            6    First Amended Complaint (“FAC”) [Dkt. No. 57] in this action pursuant to FRCP
                            7    12(b)(6).
                            8          Plaintiff’s FAC fails to rectify deficiencies with its prior pleading and fails
                            9    to state a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678
                            10   (2009). This Motion will be heard in the Courtroom of the Honorable John A.
                            11   Kronstadt for the United States District Court in the Central District of California.
                            12   The Court is located at the First Street Courthouse, Courtroom 10B, 350 W. First
                            13   Street, Los Angeles, California 90012.
                            14         This Motion is based on this Notice of Motion, the Memorandum of Points
                            15   and Authorities set forth below, the pleadings on file herein and upon such other
                            16   matters as may be presented to the Court at the time of the hearing.
                            17         This Motion is made following the conference of counsel pursuant to L.R. 7-
                            18   3, which took place on or about 4:30pm CT on April 8, 2019 between Plaintiff’s
                            19   Counsel Richard Wojcio and Corby Vowell and Defendant’s Counsel Lowell D.
                            20   Jacobson.
                            21   Dated: April 15, 2019              STRADLING YOCCA CARLSON &
                                                                    RAUTH, P.C.
                            22
                            23                                      /s/ Salil Bali
                                                                    Douglas Q. Hahn
                            24
                                                                    Salil Bali
                            25
                                                                    Attorneys for Defendant Qustodio, LLC
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -i-
        LAWYERS
   N E W P O R T B E AC H                         QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                         18-cv-01519
                Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 3 of 33 Page ID #:1026



                            1                                          TABLE OF CONTENTS
                            2
                                 I.     INTRODUCTION ........................................................................................... 1
                            3
                                 II.    THE ASSERTED PATENTS ......................................................................... 2
                            4
                                        A.      The Alleged “Problem” To Be Solved Is One of Human Behavior ..... 2
                            5
                                        B.      The Asserted Claims Capture the Concept of Limiting Access to
                            6
                                                Functions Based on Policies ................................................................. 3
                            7
                                        C.      A Representative Claims Analysis is Appropriate for these Claims .... 4
                            8
                                 III.   PATENT ELIGIBILITY IS A THRESHOLD LEGAL QUESTION THAT
                            9
                                        CAN AND SHOULD BE RESOLVED ON THE PLEADINGS................... 5
                            10
                                        A.      A Motion to Dismiss Under Rule 12(b)(6) is An Appropriate Vehicle
                            11
                                                to Address Patent Eligibility ................................................................. 6
                            12
                                        B.      The FAC Fails to Add Any “Express, Factual Allegations” as Ordered
                            13
                                                by the Court and Contradicts the Knutson Declaration ........................ 6
                            14
                                        C.      This Court Should Afford the Knutson Declaration Minimal, if any,
                            15
                                                Weight ................................................................................................... 8
                            16
                                 IV.    THESE CLAIMS FAIL ALICE’S TWO-STEP ELIGIBILITY TEST .......... 9
                            17
                                        A.      The Claims Fail Step One of the Alice Test Because They Are
                            18
                                                Directed to an Abstract Idea.................................................................. 9
                            19
                                                1.       Federal Circuit precedent confirms that limiting access to
                            20
                                                         functions based on policies is abstract...................................... 10
                            21
                                                2.       These claims are abstract because they merely mimic or capture
                            22
                                                         human activity .......................................................................... 11
                            23
                                        B.      The Claims Lack any “Inventive Concept” at Alice Step Two .......... 15
                            24
                                                1.       The FAC improperly conflates the fundamental concept of the
                            25
                                                         claims at Alice step one with the additional inventive concept
                            26
                                                         required at Alice step two ......................................................... 15
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                          -ii-
        LAWYERS
   N E W P O R T B E AC H                             QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                                                        18-cv-01519
                    Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 4 of 33 Page ID #:1027



                            1                 2.       The claims do not embody an inventive concept that goes
                            2                          significantly beyond implementing the abstract idea on
                            3                          conventional computer networking components ...................... 17
                            4                 3.       The claims do not provide a solution to a technological
                            5                          problem ..................................................................................... 21
                            6                 4.       The ordered combination of claim limitations is unidentified
                            7                          and provides no inventive concept ........................................... 22
                            8                 5.       BASCOM Confirms that the Concept of “Remote Storage of
                            9                          Policies Was Well-Known” As of 1997 ................................... 23
                            10        C.      Kajeet fails to allege new “facts” that would create a material dispute
                            11                as to patentability ................................................................................ 24
                            12   V.   CONCLUSION ............................................................................................. 25
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                     -iii-
        LAWYERS
   N E W P O R T B E AC H                          QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                                                 18-cv-01519
                Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 5 of 33 Page ID #:1028



                            1                                         TABLE OF AUTHORITIES
                            2                                                                                                               Page(s)
                            3
                                 Cases
                            4
                                 Accenture Glob. Servs., GmbH v. Guidewire Software, Inc.,
                            5       728 F.3d 1336 (Fed. Cir. 2013) ...................................................................... 5, 10
                            6
                                 Affinity Labs of Tex., LLC v. DIRECTV, LLC,
                            7       838 F.3d 1253 (Fed. Cir. 2016) .......................................................................... 16
                            8    Alice Corp. Pty. Ltd. v. CLS Bank Intern.,
                            9       573 U.S. 208 (2014) .................................................................................... passim
                            10   Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,
                                   841 F.3d 1288 (Fed. Cir. 2016) .......................................................................... 10
                            11
                            12   Ashcroft v. Iqbal,
                                    556 U.S. 662 (2009) ............................................................................................. 7
                            13
                            14   Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC,
                                    915 F.3d 743 (Fed. Cir. 2019) .............................................................................. 7
                            15
                                 Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC,
                            16     827 F.3d 1341 (Fed. Cir. 2016) ................................................................... passim
                            17
                                 Berkheimer v. HP Inc.,
                            18      881 F.3d 1360 (Fed. Cir. 2018) ................................................................ 4, 22, 25
                            19   Berkheimer v. HP Inc.,
                            20      890 F.3d 1369 (Fed. Cir. 2018) ................................................................ 1, 16, 25
                            21   Bilski v. Kappos,
                            22      561 U.S. 593 (2010) ............................................................................................. 5

                            23   Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A.,
                                   775 F.3d 1343 (Fed. Cir. 2014) .................................................................. 4, 5, 19
                            24
                            25   CyberSource Corp. v. Retail Decisions, Inc.,
                                   654 F.3d 1366 (Fed. Cir. 2011) .......................................................................... 20
                            26
                                 Eclipse IP LLC v. McKinley Equip. Corp.,
                            27      2014 WL 4407592 (C.D. Cal. Sept. 4, 2014) ....................................................... 6
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                         -iv-
        LAWYERS
   N E W P O R T B E AC H                                QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                                                    18-cv-01519
                    Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 6 of 33 Page ID #:1029



                            1    Elec. Power Grp., LLC v. Alstom S.A.,
                                    830 F.3d 1350 (Fed. Cir. 2016) .......................................................................... 10
                            2
                            3    Genetic Techs. Ltd. v. Merial LLC,
                                   818 F.3d 1369 ..................................................................................................... 15
                            4
                                 Glasswall Sols. Ltd. v. Clearswift Ltd.,
                            5
                                    754 F. App’x 996 (Fed. Cir. 2018) ....................................................................... 8
                            6
                                 Intellectual Ventures I LLC, v. Capital One Bank (USA),
                            7       792 F.3d 1363 (Fed. Cir. 2015) .................................................................. 1, 9, 11
                            8
                                 Intellectual Ventures I LLC v. Erie Indem. Co.,
                            9       850 F.3d 1315 (Fed. Cir. 2017) .................................................................... 20, 21
                            10   Intellectual Ventures I LLC v. Symantec Corp.,
                            11      838 F.3d 1307 (Fed. Cir. 2016) ............................................................................ 9
                            12   Intellectual Ventures II LLC v. JP Morgan Chase & Co.,
                            13      2015 WL 1941331 (S.D.N.Y. Apr. 28, 2015) .................................................... 19

                            14   Interval Licensing LLC v. AOL, Inc.,
                                    896 F.3d 1335 (Fed. Cir. 2018) .................................................................... 12, 25
                            15
                            16   Kinglite Holdings Inc. v. Micro-Star Int’l Co.,
                                    2016 WL 4205356 (C.D. Cal., May 26, 2016) (Selna, J.) ................................. 23
                            17
                                 Mintz v. Dietz & Watson, Inc.,
                            18     679 F.3d 1372 (Fed. Cir. 2012) ............................................................................ 2
                            19
                                 Mortgage Grader, Inc. v. First Choice Loan Servs.,
                            20     811 F.3d 1314 (Fed. Cir. 2016) .......................................................................... 25
                            21   MyMedicalRecords, Inc. v. Walgreen Co.,
                            22     2014 WL 7339201 (C.D. Cal. Dec. 23, 2014) (Wright, J.) .......................... 11, 12
                            23   OIP Techs. v. Amazon.com, Inc.,
                            24     788 F.3d 1359 (Fed. Cir. 2015) (Mayer, J., concurring) ...................................... 6

                            25   Prism Techs. LLC v. T-Mobile USA, Inc.,
                                    696 Fed. App’x 1014 (Fed. Cir. 2017) ........................................................ passim
                            26
                            27   Prod. Ass’n Techs. v. Clique Media Grp.,
                                    2017 WL 5664986 (C.D. Cal. Oct. 12, 2017) ...................................................... 6
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                          -v-
        LAWYERS
   N E W P O R T B E AC H                             QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                                                    18-cv-01519
                    Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 7 of 33 Page ID #:1030



                            1    SAP Am., Inc. v. InvestPic, LLC,
                                   898 F.3d 1161 (Fed. Cir. 2018) .......................................................................... 25
                            2
                            3    Secured Mail Sols. LLC v. Universal Wilde, Inc.,
                                    873 F.3d 905 (Fed. Cir. 2017) .............................................................................. 8
                            4
                                 Shipping & Transit, LLC v. Hall Enters.,
                            5
                                    No. CV 16-06535-AG-AFM, 2017 WL 3485782 (C.D. Cal. July 5, 2017)
                            6       (Guilford, J.) ........................................................................................... 17, 18, 19
                            7    Smart Sys. Innovations, LLC v. Chicago Transit Auth.,
                            8      873 F.3d 1364 (Fed. Cir. 2017) (Fed. Cir. 2017) ............................................... 10
                            9    Smart Sys. Innovations, LLC v. Chicago Transit Auth.,
                                   No. 14 C 08053, 2015 WL 4184486 (N.D. Ill. July 10, 2015) ............................ 4
                            10
                            11   Strikeforce Techs. v. SecureAuth Corp.,
                                    No. LA CV17-04314 JAK (SKx), 2017 WL 8808122
                            12      (C.D. Cal. Dec. 1, 2017) ................................................................................ 6, 11
                            13
                                 Tele-Publishing, Inc. v. Facebook, Inc.,
                            14      252 F. Supp. 3d 17 (D. Mass. 2017)................................................................... 21
                            15
                                 Ultramercial, Inc. v. Hulu, LLC,
                            16      772 F.3d 707 (Fed. Cir. 2014) 716 ................................................... 11, 17, 19, 23
                            17   Williamson v. Citrix Online, LLC,
                            18      212 F. Supp. 3d 887 (C.D. Cal. 2016) (Otero, J.) .............................................. 21
                            19   Zuili v. Google LLC,
                                    722 Fed. App’x 1027 (Fed. Cir. 2018) ............................................................... 18
                            20
                            21   Statutes
                            22   35 U.S.C. § 101................................................................................................. passim
                            23   F.R.C.P. Rule 12(b)(6) ............................................................................................... 6
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                          -vi-
        LAWYERS
   N E W P O R T B E AC H                             QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                                                    18-cv-01519
                Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 8 of 33 Page ID #:1031



                            1    I.    INTRODUCTION
                            2          This Court provided Plaintiff Kajeet, Inc. (“Kajeet”) an opportunity to
                            3    amend its defective complaint to include “express, factual allegations consistent
                            4    with the patent intrinsic record that support its position under both steps of Alice.”
                            5    (Dkt. 56, Order). This meant that Kajeet was to include well-pleaded factual
                            6    allegations to support its argument that the claimed “remote storage of usage
                            7    policies” would satisfy Alice. Nothing Kajeet alleges in its amended pleading
                            8    moves the needle in favor of patent-eligibility. To the contrary, it introduced
                            9    conflicting allegations as to the “remote storage” feature of the claims,
                            10   undermining the factual nature of the allegations. Kajeet’s First Amended
                            11   Complaint (Dkt. 57, “FAC”) also cites to the same claim language and concept—
                            12   “remote policy storage” (FAC, ¶ 20; see also ¶¶ 42–43, 58–59, 75–76)—to satisfy
                            13   both steps of Alice. This is improper as a matter of law. Berkheimer v. HP Inc., 890
                            14   F.3d 1369, 1373–74 (Fed. Cir. 2018) (“Berkheimer II”) (citing Mayo Collaborative
                            15   Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 72–73 (2012)) (it is axiomatic that
                            16   “the ‘inventive concept’ cannot be the abstract idea itself”).
                            17         The FAC adds nothing to alter the conclusion the claims are directed to
                            18   limiting access to functions based on policies, which is nothing more than the
                            19   management of a human activity. This is a fundamental concept that the Federal
                            20   Circuit has repeatedly held to be an abstract idea. See, e.g., Prism Techs. LLC v. T-
                            21   Mobile USA, Inc., 696 Fed. App’x 1014, 1017 (Fed. Cir. 2017) (holding claims
                            22   directed to “providing restricted access to resources” are abstract). It covers an
                            23   “age old” concept that mimics human activity. See, e.g., Intellectual Ventures I
                            24   LLC, v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding
                            25   concepts abstract if they are “involve[] methods of organizing human activity”).
                            26   The asserted claims are abstract at Alice step one.
                            27         The claims also fail to recite an inventive concept. Although the FAC
                            28   repeatedly refers to a “distributed architecture concept” and the resulting
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -1-
        LAWYERS
   N E W P O R T B E AC H                         QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                         18-cv-01519
                    Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 9 of 33 Page ID #:1032



                            1    unclaimed benefits of improved security and operation as a basis of satisfying
                            2    Alice step two, a simple examination of the claims themselves shows that they
                            3    recite no particular architecture or solution to impart an inventive concept. Alice
                            4    Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 217 (2014). As the claims of the
                            5    asserted patents fail both prongs of the Alice test, they are invalid, and this Court
                            6    should grant Qustodio, LLC’s (“Qustodio”) motion to dismiss, with prejudice.
                            7    II.   THE ASSERTED PATENTS
                            8          Three patents are asserted in this case: U.S. Patent No. 8,712,371 (“the ’371
                            9    patent”), U.S. Patent No. 8,630,612 (“the ’612 patent”), and U.S. Patent No.
                            10   8,667,559 (“the ’559 patent”) (collectively, the “Asserted Patents”), which share a
                            11   common specification1 and are each titled “Feature Management of A
                            12   Communication Device.” (Dkt. Nos. 57-2 to 57-4). All of the claims are directed to
                            13   a concept of deciding whether to grant or deny a request to perform a function at a
                            14   computing device.
                            15         A.     The Alleged “Problem” To Be Solved Is One of Human Behavior
                            16         As explained in the Background of the specification,2 postpaid mobile
                            17   phones were detrimental financially to their owners (e.g., parents or administrators)
                            18   and did not provide a measure for stopping the “user from running up a huge cell
                            19   phone bill.” (’371 patent, Col. 1:37–40). The patents acknowledged that this was a
                            20   well-recognized problem in human behavior, not one unique to technology: “Many
                            21   parents experienced this issue with their children . . . [and] the same type of issue
                            22   exist[ed] between employers and employees and other parties in similar
                            23   administrator/user relationships with respect to the use/abuse of cell phones and
                            24   other devices.” (Id. at Col. 1:40–52).
                            25   1
                                   As the Asserted Patents share a common specification, all citations to the
                            26   specification (“Spec.”) are to the ’371 Patent (Dkt. 57-3) unless otherwise
                                 indicated.
                                 2
                            27     Statements made in the Background section of a patent about the state of the art
                                 are considered admitted prior art. Mintz v. Dietz & Watson, Inc., 679 F.3d 1372,
                            28   1376 (Fed. Cir. 2012)
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -2-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                       18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 10 of 33 Page ID #:1033



                            1          The Background section admits that the prior art included “partial solutions”
                            2    to such problems. (Id. at Col. 1:65–2:1). Such solutions included the use of pre-
                            3    paid phone services, which “limit spending because the user of the phone can only
                            4    use what has been paid for in advance” or a “service provider” that “establish[es]
                            5    an account for a user, in which funds can be stored . . . .” (Id. at Col. 1:65–2:1,
                            6    2:63–3:1). These features were also well known in the context of “parental or
                            7    administrative control over an account”:
                            8          The Telcordia™ Converged Real-Time Charging system allows users
                                       to place limited real-time controls over prepaid and postpaid accounts.
                            9          For example, when an account allows a child to download premium
                                       data (data for which a charge is imposed), parental controls over that
                            10         account can be set to limit that child’s spending within a set of
                            11         parameters.

                            12   (Id. at Col. 3:17–29) (emphases added). While these systems were considered

                            13   “only partial solutions,” they did contemplate the concepts of access management

                            14   and remote usage polices to govern activities of a device. Indeed, the Background

                            15   section concluded that what remained unsolved by the prior art solutions was not

                            16   access management generally—or the remote storage of usage policies—but

                            17   instead “the problem of providing limits on overspending and other activities by

                            18   the user while simultaneously assuring that the user will always be able to use the

                            19   phone when appropriately needed.” Id. (emphasis added).

                            20         B.    The Asserted Claims Capture the Concept of Limiting Access to
                                             Functions Based on Policies
                            21
                                       The concept captured by the claims is directed to limiting access to functions
                            22
                                 (or features) based on policies. The FAC concedes as much. (FAC, ¶ 19) (“The
                            23
                                 inventions disclosed and claimed in the Asserted Patents provide for systems and
                            24
                                 methods for providing access to desirable features,” where the “use of policies
                            25
                                 defin[es] acceptable and unacceptable uses of a mobile communication device ....”)
                            26
                                 (emphasis added) (citing ’371 patent claims). The asserted claims simply adopt a
                            27
                                 rule-based approach humans have used to control others’ behavior since the
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -3-
        LAWYERS
   N E W P O R T B E AC H                      QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                      18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 11 of 33 Page ID #:1034



                            1    beginning of time. The claims include both systems and methods for “granting” or
                            2    “denying” a “request” based on “policies.” (See, e.g., ’371 patent at cl. 1, “a policy
                            3    enforcer operable to enforce the decision of the policy decider as to whether the
                            4    request has been granted or denied”). These policies were designed to prevent the
                            5    unauthorized use of cell phones to “make[] and receive[] calls, exchang[e] data,
                            6    play[] games and music, send[] and receiv[e] email, access[] web sites, and pay[]
                            7    for goods and services.” (Id. at Abst.). For example, a policy may prevent the user
                            8    from accessing entertainment (e.g., a game) stored on the device for a particular
                            9    reason, “such as the wrong time of the day, the wrong day of the week, the game
                            10   has been played in excess of some time limit set on the game, etc.” (Id. at Col.
                            11   8:39–44). This is no different from how parents have always set rules for their
                            12   children’s access to entertainment.
                            13         C.     A Representative Claims Analysis is Appropriate for these Claims
                            14         Where a single claim is representative of the remaining patent claims, it is
                            15   proper for a Court to find all of the patent claims ineligible based upon an
                            16   evaluation of that single claim. See Berkheimer v. HP Inc., 881 F.3d 1360, 1369
                            17   (Fed. Cir. 2018); Content Extraction & Transmission LLC v. Wells Fargo Bank,
                            18   N.A., 775 F.3d 1343, 1348 (Fed. Cir. 2014).
                            19         For purposes of this analysis, claim 1 of the ’371 patent, claim 1 of the ’612
                            20   patent and claim 27 of the ’559 patent, are each representative of the other claims
                            21   in their respective patents (collectively, the “Representative Claims”). All of the
                            22   claims3 “recite little more than the same abstract idea” of providing access to
                            23   functions based on policies and are confined to “well-known, routine, and
                            24   conventional” technology. Content Extraction, 776 F.3d at 1348-49. They “contain
                            25   only minor differences in terminology but require performance of the same basic
                                 3
                            26     The remaining independent claims do not substantively differ enough from the
                                 Representative Claims to warrant a separate analysis under Alice. They are, in fact,
                            27   “substantially similar and linked to the same abstract idea as the other claims.”
                                 Smart Sys. Innovations, LLC v. Chicago Transit Auth., No. 14 C 08053, 2015 WL
                            28   4184486, at *4 (N.D. Ill. July 10, 2015).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -4-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 12 of 33 Page ID #:1035



                            1    process,” and therefore, “they should rise or fall together.” Accenture Glob. Servs.,
                            2    GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013).
                            3           Any differences between the Representative Claims and others are trivial;
                            4    they do not change the claimed abstract idea of managing access to functions or
                            5    only add conventional technologies or pre/post solution activity,4 which is
                            6    insufficient to confer patent eligibility. Id. (holding that the representative claim
                            7    contained all the features of the other claims, and that the other claims had no
                            8    “distinctive elements”). Put simply, the limitations and steps contained in the other
                            9    independent claims are “well-known, routine and conventional activities.” Content
                            10   Extraction, 776 F.3d at 1348–49.
                            11          Each dependent claim either further defines the same abstract idea (e.g., a
                            12   type of policy) or simply adds insignificant pre- or post- solution activity in a
                            13   particular use case, which cannot confer independent patent eligibility. See Bilski v.
                            14   Kappos, 561 U.S. 593, 610–11 (2010) (holding that “prohibition against patenting
                            15   abstract ideas ‘cannot be circumvented by attempting to limit the use of the
                            16   formula to a particular technological environment’ or adding ‘insignificant post-
                            17   solution activity.’”). Thus, a finding that the Representative Claims are
                            18   unpatentable under 35 U.S.C. § 101 should extend to all of the remaining claims of
                            19   the asserted patents.5
                            20   III.   PATENT ELIGIBILITY IS A THRESHOLD LEGAL QUESTION
                                        THAT CAN AND SHOULD BE RESOLVED ON THE PLEADINGS
                            21
                            22
                                 4
                            23     For example, Representative Claim 1 of the ’612 patent requires managing a
                                 policy that controls a function of a computing device, and generating a graphical
                            24   user interface for use by an administrator, which also differs slightly in wording
                                 compared claim 27 of the ’559 patent by reciting processing of a request to run a
                            25   function, accessing a decision stored on a computing device, receiving an update to
                            26   a policy, determining whether the request should be granted based on the updated
                                 policy and/or other policies.
                                 5
                            27     Should Kajeet argue that the patentability of other claim(s) does not rise and fall
                                 with the patentability of the Representative Claims, Qustodio reserves the right to
                            28   separately address such arguments in its reply and may seek extra space to do so.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -5-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 13 of 33 Page ID #:1036



                            1          A.     A Motion to Dismiss Under Rule 12(b)(6) is An Appropriate
                                              Vehicle to Address Patent Eligibility
                            2
                                       Where, as here, the FAC fails to state a claim upon which relief can be
                            3
                                 granted, a party may move to dismiss it under Federal Rule of Civil Procedure
                            4
                                 12(b)(6). Whether a patent claims eligible subject matter is “a threshold” issue that
                            5
                                 should be addressed through a motion to dismiss under this rule. Bascom Glob.
                            6
                                 Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1355 (Fed. Cir. 2016).
                            7
                                 The “[f]ailure to recite statutory subject matter is the sort of ‘basic deficiency,’ that
                            8
                                 can, and should, ‘be exposed at the point of minimum expenditure of time and
                            9
                                 money by the parties and the court.’” OIP Techs. v. Amazon.com, Inc., 788 F.3d
                            10
                                 1359, 1364 (Fed. Cir. 2015) (Mayer, J., concurring). Indeed, this Court has
                            11
                                 routinely decided § 101 eligibility issues at the Rule 12(b)(6) stage.6
                            12
                                       B.     The FAC Fails to Add Any “Express, Factual Allegations” as
                            13
                                              Ordered by the Court and Contradicts the Knutson Declaration
                            14
                                       The Court instructed Plaintiff to “file an amended pleading that includes
                            15
                                 express, factual allegations consistent with the patent intrinsic record that support
                            16
                                 its position under both steps of Alice.” (Dkt. 56 at 8) (emphasis added). Contrary to
                            17
                                 the Court’s instructions, no new factual allegations were added to the FAC.7 The
                            18
                                 amendments relevant to the Alice analysis amount to nothing more than naked,
                            19
                                 attorney argument. (Dkt. 57-1, ¶¶ 40–43, 56–59, 73–76).
                            20
                                       While FAC does make a single reference to the supporting Declaration of
                            21
                                 Charles D. Knutson (“Knutson Declaration”) in ¶ 12, the declaration does nothing
                            22   6
                                   E.g., Prod. Ass’n Techs. v. Clique Media Grp., 2017 WL 5664986, *3 (C.D. Cal.
                            23   Oct. 12, 2017) (finding that defendants motion to dismiss was ripe because
                                 “[p]atentability is ultimately a question of law.”); Eclipse IP LLC v. McKinley
                            24   Equip. Corp., 2014 WL 4407592, at *5–6 (C.D. Cal. Sept. 4, 2014) (finding that
                                 the court has broad discretion in when it chooses to address patentability under
                            25   § 101, including at the motion to dismiss phase); Strikeforce Techs. v. SecureAuth
                            26   Corp., No. LA CV17-04314 JAK (SKx), 2017 WL 8808122 (C.D. Cal. Dec. 1,
                                 2017) (dismissing pursuant to Rule 12(b)(6) on Alice grounds).
                                 7
                            27     Because the FAC violates CSO 10.a and 13 by failing to include a redlined of the
                                 additions and deletions as an appendix, Qustodio was required to perform its own
                            28   comparison to assess any changes between the pleadings.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -6-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                           18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 14 of 33 Page ID #:1037



                            1    to bolster the FAC’s allegations; it is not expressly cited to support of any of the
                            2    allegations contained in the remainder of the FAC. Qustodio (and now this Court)
                            3    is left to guess which portions (if any) of the Knutson Declaration Kajeet intended
                            4    to support the attorney argument contained in the FAC. Such ambiguity is
                            5    emblematic of the FAC’s inability to articulate sufficient well-pleaded facts to
                            6    support the patentability of the Asserted Claims.
                            7             More problematic, however, is that the declaration now directly contradicts
                            8    the FAC as to the scope of the asserted claims – the core issue subject to this
                            9    motion.8 (Compare Dkt. 57-5, ¶ 21 (“The requirement for remote policy storing is
                            10   implicit in claim 1 of the ’371 patent.”) with Dkt. 57-1, ¶ 38 (“The ’371 Patent
                            11   generally discloses and claims . . . policies which … may be stored remotely from
                            12   the controlled computing device”) (emphases added). This is far from an innocent
                            13   mistake; the Court inquired about this very inconsistency during oral argument
                            14   (Jacobson Decl., Ex. A (Feb. 25, 2019 Hr’g Tr.) at 11:11–12:14), yet Kajeet has
                            15   done nothing to clarify this discrepancy. Instead, by incorporating the same
                            16   declaration into the FAC, Kajeet has solidified the conclusion that the FAC does
                            17   not contain sufficiently well-pleaded facts as required by the Supreme Court.
                            18   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Given this inconsistency the Court
                            19   should not consider the declaration for this reason alone. Athena Diagnostics, Inc.
                            20   v. Mayo Collaborative Servs., LLC, 915 F.3d 743, 755 (Fed. Cir. 2019) (finding
                            21   patent claims unpatentable under § 101 and explaining that the district court need
                            22   not “consider the allegations in the expert declaration because they were not
                            23   consistent with the complaint read in light of the ’820 patent” ). Indeed, the
                            24   introduction of new, conflicting allegations demonstrate such statements are not
                            25   the “express, factual allegations” that the Court contemplated when it authorized
                            26   Kajeet to file a FAC.
                            27
                            28   8
                                     This inconsistency is present as to all of the Representative Claims.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                            -7-
        LAWYERS
   N E W P O R T B E AC H                         QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                             18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 15 of 33 Page ID #:1038



                            1             C.   This Court Should Afford the Knutson Declaration Minimal, if
                                               any, Weight
                            2
                            3             The Knutson Declaration is nothing more than conclusory statements—not
                            4    well-pleaded factual allegations—and should be disregarded.9 To the extent the
                            5    Court considers the Knutson Declaration, it should afford it little, if any, weight to
                            6    its assessment under the Alice analysis. In this case, expert testimony is
                            7    unnecessary to determine whether the asserted patents are directed towards an
                            8    abstract idea, since this determination may be made clearly from the face of the
                            9    asserted patents themselves.10 At step one, the Knutson Declaration summarily
                            10   concludes that the claims that purportedly implicitly require “remote policy
                            11   storing” result in a “distributed architecture scheme” based on the sending of a
                            12   request to a server (e.g., Claim 1 of the ’371 patent). This “scheme” purportedly
                            13   “results in the claim being confined to a particular solution within the
                            14   corresponding technical field rather than being directed merely to the broader
                            15   abstract concept of applying parental or corporate policies to control access.” (Dkt.
                            16   57-5 at ¶¶ 21–23) (emphasis added). Dr. Knutson arrives at this conclusion without
                            17   explaining how or why the specific combination of elements is different from the
                            18   generic concept of managing access to functions based on policies, which
                            19   numerous courts have held is directed to an abstract idea. See Section IV.A.1,
                            20   infra.
                            21            More problematic is the Declaration’s reliance on these very same
                            22   arguments to conclude that the claims are directed to an “inventive concept” under
                            23   step 2. In the sole paragraph that addresses Alice step two, Dr. Knutson asserts that:
                            24          When considered as an ordered combination of elements, the
                                 9
                                    Glasswall Sols. Ltd. v. Clearswift Ltd., 754 F. App’x 996, 999 (Fed. Cir. 2018)
                            25   (conclusory allegations in complaint and expert declaration regarding patent’s
                            26   eligibility could not be used to preclude judgment on the pleadings).
                                 10
                                    Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 912 (Fed. Cir.
                            27   2017) (Federal Circuit has routinely “determined claims to be patent-ineligible at
                                 the motion to dismiss stage based upon intrinsic evidence from the specification
                            28   without need for extraneous fact finding outside the record.”) (cleaned up)
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -8-
        LAWYERS
   N E W P O R T B E AC H                        QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 16 of 33 Page ID #:1039



                            1          challenged claims comprise an “inventive concept.” Each requires
                                       storing usage policies remotely from the managed devices, an
                            2          unconventional arrangement at the time which yielded improvements
                                       in the operation of such systems.
                            3
                                 Decl. ¶ 29 (emphases added).
                            4
                                       By parroting the same argument used at step 1 to opine that the “inventive
                            5
                                 concept” at step 2 is satisfied, the Declaration concedes that there are no other
                            6
                                 claimed limitations that impart an “inventive concept” than what was relied upon
                            7
                                 for the step 1 analysis. This fails as a matter of law because the inventive concept
                            8
                                 must be “significantly more” than the implementing the abstract idea itself.
                            9
                                 Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir.
                            10
                                 2016). The Declaration is silent as to how the “storing usage policies remotely” or
                            11
                                 any “improvements in the operation of such systems” are something more than an
                            12
                                 inherent result of the claims. See Intellectual Ventures I, 792 F.3d at 1367
                            13
                                 (“[C]laiming the improved speed or efficiency inherent with applying the abstract
                            14
                                 idea on a computer” does not “provide a sufficient inventive concept.”).
                            15
                                 Furthermore, the claim language is silent as to any alleged “improvements in the
                            16
                                 operation of such systems” referenced in the Declaration and Dr. Knutson fails to
                            17
                                 explain why such improvements are necessarily captured by the claims.
                            18
                                 IV.   THESE CLAIMS FAIL ALICE’S TWO-STEP ELIGIBILITY TEST
                            19
                                       Section 101 of the Patent Act sets forth what is eligible for patent protection.
                            20
                                 Courts apply the Supreme Court’s now-familiar two-part Alice test for assessing
                            21
                                 subject matter eligibility under 35 U.S.C. § 101.
                            22
                                       A.     The Claims Fail Step One of the Alice Test Because They Are
                            23                Directed to an Abstract Idea
                            24
                                       The claims fail the first step of the Alice test because they are directed to the
                            25
                                 concept of managing access to functions based on policies, which is nothing more
                            26
                                 than an abstract idea. Alice step one requires the Court to “identify and define
                            27
                                 whatever fundamental concept appears wrapped up in the claim.’” Accenture
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -9-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 17 of 33 Page ID #:1040



                            1    Global Servs., 728 F.3d at 1341. The “focus” and “character” of the claims must be
                            2    assessed in light of the specification. Elec. Power Grp., LLC v. Alstom S.A., 830
                            3    F.3d 1350, 1353, 1355 (Fed. Cir. 2016). The issue is whether the claims “focus on
                            4    a specific means or method that improves the relevant technology or are instead
                            5    directed to a result or effect that itself is the abstract idea and merely invoke
                            6    generic processes and machinery.” Smart Sys. Innovations, LLC v. Chicago Transit
                            7    Auth., 873 F.3d 1364, 1371 (Fed. Cir. 2017) (Fed. Cir. 2017). Limiting access to
                            8    functions is the fundament concept embodied by the claims, which then invoke
                            9    generic and well-known technologies. It is also predicated upon a basic and
                            10   longstanding human activity. Therefore, the claims capture an abstract idea.
                            11   Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1294 (Fed. Cir.
                            12   2016) (appropriate to analyze whether an idea is abstract through examination of
                            13   earlier cases of a “similar or parallel descriptive nature”).
                            14                1.     Federal Circuit precedent confirms that limiting access to
                                                     functions based on policies is abstract
                            15
                            16         The claims of the asserted patents fail the first prong of Alice because they
                            17   are directed to the abstract concept of limiting access to functions based on
                            18   policies. Stripping away the generic technical jargon of the non-inventive elements
                            19   reveals basic access control.11 To identify an abstract idea at the first prong of
                            20   Alice, courts “examine earlier cases in which a similar or parallel descriptive nature
                            21   can be seen—what prior cases were about, and which way they were decided.” See
                            22   Amdocs, 841 F.3d at 1294. Both the Federal Circuit and this Court have repeatedly
                            23   held that the concept of limiting access to certain activities based on policies is an
                            24
                            25
                                 11
                            26      At Alice step one, it is proper to disregard any generic technical components
                                 recited in the claims because they do not alter the abstract nature of managing
                            27   access to functions. Alice, 573 U.S. at 213 n. 2, 219 (disregarding limitations such
                                 as the shadow credit record and shadow debt record and holding that the claims
                            28   were directed to the abstract idea of “intermediated settlement”).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -10-
        LAWYERS
   N E W P O R T B E AC H                          QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 18 of 33 Page ID #:1041



                            1    abstract idea.12
                            2          Limiting access to functions based on policies is virtually indistinguishable
                            3    from the concept held to be abstract in BASCOM, where the claims recited a
                            4    system for filtering internet content located on a remote ISP server, permitting
                            5    customized Internet traffic filtering for each account. See 827 F.3d at 1345.
                            6    According to the FAC, the asserted patents claim the concept of remote storage of
                            7    policies. (FAC ¶ 20). This is a distinction without a difference; the remote storage
                            8    of policies is still an abstract idea. See BASCOM, 827 F.3d at 1348. In BASCOM,
                            9    the Federal Circuit held at Alice step one that those claims, which required the
                            10   remote filtering of content, were “an abstract idea because it is a longstanding,
                            11   well-known method of organizing human behavior, similar to concepts previously
                            12   found to be abstract.” Id. The claimed concept here is no different than those held
                            13   to be abstract by the BASCOM court: “An abstract idea on ‘an Internet computer
                            14   network’ or on a generic computer is still an abstract idea.” Id. at 1348.
                            15                2.      These claims are abstract because they merely mimic or
                                                      capture human activity
                            16
                            17         The claims also fail part one of the Alice test because they capture a concept
                            18   that mimics human activity, which has been repeatedly held to be an abstract idea.
                            19   See, e.g., Intellectual Ventures I, 792 F.3d at 1367 (holding that “tracking financial
                            20   transactions to determine whether they exceed a pre-set spending limit (i.e.,
                            21   budgeting)” is an abstract idea because it “involve[s] methods of organizing human
                            22   12
                                    E.g., Prism Techs., 696 Fed. App’x at 1017 (finding that claims directed to
                            23   “providing restricted access to resources” is abstract); Intellectual Ventures I, 792
                                 F.3d at 1367 (finding concepts abstract if they are “involve[e] methods of
                            24   organizing human activity”); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 707, 716
                                 (Fed. Cir. 2014) 716 (routine steps such as restrictions on public access “comprise
                            25   the abstract concept of offering media content in exchange for viewing an
                            26   advertisement”); MyMedicalRecords, Inc. v. Walgreen Co., 2014 WL 7339201, *3
                                 (C.D. Cal. Dec. 23, 2014) (Wright, J.) (“The concept of secure record access and
                            27   management . . . is an age old idea,” and therefore abstract under 35 U.S.C. § 101);
                                 Strikeforce, 2017 WL 8808122, at *6 (holding “long-established means of
                            28   transmitting sensitive information” abstract under § 101).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -11-
        LAWYERS
   N E W P O R T B E AC H                           QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 19 of 33 Page ID #:1042



                            1    activity”). Managing another’s access to functions or content using policies
                            2    likewise mimics a human activity. Prism Techs., 696 Fed. App’x at 1017
                            3    (controlling or restricting access to resources is abstract because “humans similarly
                            4    restrict and provide access to resources”).
                            5          This is because limiting access to functions is an “age old” concept that has
                            6    been implemented in a number of contexts, whether it is parents setting rules for
                            7    their children or employers limiting access to certain information to their
                            8    employees. E.g., MyMedicalRecords, 2014 WL 7339201, at *3. Courts have
                            9    routinely and repeatedly held that claims that capture such pre-existing and
                            10   standard ideas are abstract. See, e.g., Interval Licensing LLC v. AOL, Inc., 896 F.3d
                            11   1335, 1348 (Fed. Cir. 2018) (finding that “conventional, pre-existing practices” of
                            12   acquiring information to display adjacent to other information using a generic
                            13   network connection are abstract).
                            14         Thus, the concept captured by the claims is analogous to (among other
                            15   things) parenting, which is just one of many well-known methods of organizing the
                            16   human behavior of another. Parents implement the concept of the asserted patents
                            17   by managing their children’s entertainment access based on polices (or rules) such
                            18   as time of day, location, type of content, etc. Likewise, businesses and government
                            19   routinely engage in similar restrictions of access, e.g., limiting confidential
                            20   information to only those who can establish that they are allowed to obtain such
                            21   information. Indeed, the examples are endless. By way of illustration, the below
                            22   analogy demonstrates how the claimed concept is practiced every day by parents:
                            23     Claim 1 of the ’371 Patent                    Parenting Example
                                 A system for managing a              A parent for managing a child’s access to
                            24   computing device, the system         entertainment (e.g., cartoons).
                                 comprising:
                            25   a switch or a node configured        The parent can receive a request from the
                                 to receive a request to or from      child for entertainment (e.g., to watch
                            26   the computing device to              cartoons).
                            27   perform one or more functions
                                 associated with the computing
                            28   device;
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -12-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                       18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 20 of 33 Page ID #:1043



                            1    a policy decider operable to       The parent can define one or more rules
                                 access one or more policies that   (policies) for when the child is permitted
                            2    control one or more functions      the entertainment. For example, one policy
                                 associated with the computing      can be that homework must be finished.
                            3    device, the policy decider         The parent can store the one or more
                                 further operable to generate a     policies in their mind and access them to
                            4    decision to grant or deny the      decide whether the child should be granted
                                 request based on the one or        or denied their request for entertainment.
                            5    more policies; and                 The parent can mentally draw a decision
                            6                                       (or conclusion) based on the one or more
                                                                    policies in their mind whether the child
                            7                                       should be permitted the entertainment.
                                 a policy enforcer operable to      The parent can enforce the decision by
                            8    enforce the decision of the        granting or denying the requested
                                 policy decider as to whether the   entertainment by notifying the child that
                            9    request has been granted or        either (i) yes they are permitted the
                                 denied by transmitting data to     entertainment since their homework has
                            10   the switch or node, the data       been completed or (ii) no they are not
                                 being indicative of one or more    permitted the entertainment since their
                            11   actions consistent with the        homework has not been completed. The
                            12   decision to the switch or node.    parent may also restrict access to the
                                                                    entertainment by removing the source of
                            13                                      the entertainment altogether (e.g., removing
                                                                    a television set or tablet from the child) or
                            14                                      by removing the power source that enables
                                                                    the use of the entertainment (e.g., removing
                            15                                      a plug or a charger).
                            16     Claim 1 of the ’612 Patent                   Parenting Example
                                 A system for managing              A parent for managing children’s access to
                            17   computing devices configured       entertainment (e.g., cartoons).
                                 to communicate over one or
                            18   more networks serviced by one
                                 or more service providers, the
                            19   system comprising a memory
                                 bearing instructions that, when
                            20   executed on the system, cause
                            21   the system to at least:
                                 store a policy that controls at    The parent can define a policy for when the
                            22   least a use of a function on a     children are allowed access to the
                                 computing device, the control      entertainment and the type of entertainment
                            23   comprising      allowing     and   (e.g., G-rated cartons, PG-rated cartoons,
                                 disallowing the use of the         etc.). The policy can be stored mentally in
                            24   function based on a context        the parent’s mind and retrieved to control
                                 associated with the computing      the child’s access to the entertainment. For
                            25   device, the policy being defined   example, the parent can determine that the
                                 by an administrator;               child is only permitted to watch G-rated
                            26                                      cartoons (e.g., denying the child’s access to
                                                                    PG-rated cartoons).
                            27   group one or more computing        The parent can manage access to the
                            28   devices in a group;                entertainment for multiple children at one
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                       -13-
        LAWYERS
   N E W P O R T B E AC H                     QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                     18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 21 of 33 Page ID #:1044



                            1                                        time, e.g., babysitting.
                                 associate the policy with the       The parent can mentally associate the
                            2    group;                              policy to the group of children such as
                                                                     when the children are allowed access to the
                            3                                        entertainment by means of a mental
                                                                     process (i.e., in the human mind).
                            4    receive a request sent to or from   The parent can receive a request from one
                            5    a computing device in the           of the children requesting access to the
                                 group to use the function;          entertainment (e.g., to watch cartoons)
                            6                                        from a particular source.
                                 generate a decision to grant or     The parent can mentally generate a
                            7    deny the request based on the       decision (or conclusion) based on the
                                 policy; and                         policy whether that particular child should
                            8                                        be granted or denied the requested
                                                                     entertainment.
                            9    enforce the decision by taking      The parent can enforce their decision by
                                 an action that is consistent with   granting or denying the requested
                            10   the decision and by sending to      entertainment by notifying that particular
                            11   the computing device data           child that either (i) yes they are permitted
                                 indicative of the action, the       the entertainment since they are of age for
                            12   action allowing or disallowing      the particular content (e.g., PG-rated
                                 the use of the function on the      content) or (ii) no they are not permitted
                            13   computing device.                   the entertainment since they are not of age.
                                                                     The parent may also restrict access to the
                            14                                       entertainment by prohibiting access to the
                                                                     physical copy of the movie, by removing
                            15                                       access to a DVD player, or by password-
                                                                     protecting a Netflix or Hulu account.
                            16
                                   Claim 27 of the ’559 Patent                    Parenting Example
                            17   A method for controlling a          A parent for controlling their child’s access
                                 computing device configured to      to play-time with a friend.
                            18   execute a function using a
                                 communication           network
                            19   managed by a service provider,
                                 the method comprising
                            20   sending to a server a request to    A child can communicate to a parent a
                            21   communicate with a remote           request to interact (or communicate) with a
                                 computing device over the           friend (e.g., to play a game).
                            22   communication network;
                                 receiving in real-time from the     The child can receive from the parent a
                            23   server a decision granting or       decision on the child’s request for the
                                 denying the request, the            entertainment. The parent’s decision can be
                            24   decision being based on a           based on a policy (or rule) stored in their
                                 policy stored at the server and     mind (e.g., whether their homework has
                            25   configured by an administrator;     been completed) as to whether the child is
                                 and                                 permitted the requested entertainment.
                            26   enforcing the decision by           The parent can enforce their decision by
                            27   enabling a communication with       granting or denying the child’s request by
                                 the remote computing device         notifying the child that either (i) yes they
                            28   over     the    communication       are permitted to interact with their friend to
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                        -14-
        LAWYERS
   N E W P O R T B E AC H                      QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                       18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 22 of 33 Page ID #:1045



                            1     network when the decision        play a game since their homework has been
                                  grants the request and by        completed or (ii) no they are not permitted
                            2     disabling the communication      to interact with their friend since their
                                  when the decision denies the     homework has not been completed. This
                            3     request, the communication       may be accomplished through informing
                                  being enabled or disabled        the playmate’s parent that the child is not
                            4     without storing the policy on    permitted to play until homework is
                                  the computing device.            finished, or by refusing to give the child a
                            5                                      ride to a playmate’s home to play. As
                            6                                      explained in the previous limitation, the
                                                                   policy is stored in the memory of the parent
                            7                                      and not the child.
                                 Because the concept captured by the claims is analogous to a human activity (e.g.,
                            8
                                 parenting), the asserted claims are likewise directed to an abstract idea at Alice step
                            9
                                 one. Prism Techs., 696 Fed. App’x at 1017.
                            10
                                       B.     The Claims Lack any “Inventive Concept” at Alice Step Two
                            11
                                       At Alice step two, the Court “must examine the elements of the claim[s] to
                            12
                                 determine whether [they] contain an inventive concept sufficient to transform the
                            13
                                 claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 222. The
                            14
                                 claims also fail the second step of the Alice analysis because they merely recite
                            15
                                 generic and conventional technologies and steps that, alone or in combination, do
                            16
                                 not provide any improvement, let alone the specific improvements in the recited
                            17
                                 computer technology. See BASCOM, 827 F.3d at 1348.
                            18
                                              1.     The FAC improperly conflates the fundamental concept of
                            19                       the claims at Alice step one with the additional inventive
                            20                       concept required at Alice step two
                            21         The FAC fails to present sufficient allegations to find that Alice step two has
                            22   been satisfied. The FAC instead attempts to rely on the same claim limitations (and
                            23   combination thereof) to support its argument that an “inventive concept” is
                            24   satisfied under step two as it does to argue that the concept captured by the claims
                            25   is not abstract, under step one. This is improper under the law. Genetic Techs. Ltd.
                            26   v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016 (holding that claims directed
                            27   towards abstract ideas simply “[c]annot rely on the novelty of that discovery for
                            28   the inventive concept necessary for patent eligibility.”).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -15-
        LAWYERS
   N E W P O R T B E AC H                          QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                         18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 23 of 33 Page ID #:1046



                            1          The analysis under step two of Alice asks whether specific elements recited
                            2    in a claim, individually or as an ordered combination, go “significantly beyond”
                            3    that abstract idea to do “significantly more” than merely implement it on a
                            4    conventional and well-known technology such as computers, computing
                            5    components, and computing networks. Alice, 573 U.S. at 222. At step two, the
                            6    Court must “look with more specificity at what the claim elements add, in order to
                            7    determine ‘whether they identify an “inventive concept” in the application of the
                            8    ineligible subject matter’ to which the claim is directed.” Affinity Labs of Tex., LLC
                            9    v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016). This requires
                            10   considering whether “the specific improvements in the recited computer
                            11   technology go beyond ‘well-understood, routine, conventional activit[ies]’ and
                            12   render the invention patent-eligible.” BASCOM, 827 F.3d at 1348 (quoting Alice,
                            13   emphases added).
                            14         It therefore is axiomatic that “the ‘inventive concept’ cannot be the abstract
                            15   idea itself.” Berkheimer II, 890 F.3d at 1373–74 (citing Mayo, 566 U.S. at 72–73).
                            16   But that is exactly what the FAC does here—the “inventive concept” is the
                            17   [r]emote policy storage” of the asserted patents. (FAC ¶¶ 20; Dkt. 57-5 ¶ 29). But
                            18   that is the same reason why Kajeet’s expert contends the patent is not an abstract
                            19   idea under the first prong of Alice. (Id. ¶¶ 29, 30). Kajeet does not (since it cannot)
                            20   articulate more than the remote storage limitation as the inventive concept at step
                            21   two of Alice because the asserted patents’ specification is silent on any unique or
                            22   particular technical way to achieve the remote storage of policies that would impart
                            23   an inventive concept. Surely this “[r]emote policy storage” must require more than
                            24   the conventional use of a server, as the fact that the policy was located on a
                            25   server—and any alleged benefits therefrom—are derived from the logical flow of
                            26   that use, and nothing more.
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -16-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                         18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 24 of 33 Page ID #:1047



                            1                 2.     The claims do not embody an inventive concept that goes
                                                     significantly beyond implementing the abstract idea on
                            2                        conventional computer networking components
                            3          The FAC asserts that the claims as a whole, “when considered as an ordered
                            4    combination of elements,”13 “comprise” an “inventive concept” of storing policies
                            5    remotely from the managed devices, an allegedly unconventional arrangement
                            6    which was a purported improvement over the prior art. (FAC ¶¶ 43, 59, 76; see
                            7    also id. ¶ 20). At most, the FAC alleges that the claims are directed to a type of
                            8    “distributed architecture” and/or a “specific solution.” (Id. at ¶¶ 40, 56, 73 and Ex.
                            9    E at ¶ 21-23). To be clear, the purported “specific” architecture or solution is not
                            10   articulated anywhere in the vague and generic recitation of these claims. Rather,
                            11   each element recited is used only for its conventional purpose, and Kajeet does not
                            12   even attempt to claim that any limitation by itself imparts an inventive concept.
                            13   See, e.g., Ultramercial, 772 F.3d at 715 (“[T]he limitations of the ’545 claims do
                            14   not transform the abstract idea that they recite into patent-eligible subject matter
                            15   because the claims simply instruct the practitioner to implement the abstract idea
                            16   with routine, conventional activity.”); BASCOM, 827 F.3d at 1348 (“specific
                            17   improvements” to computer technology recited in claims must “go beyond well-
                            18   understood, routine, conventional activities” to render the invention patent-
                            19   eligible) (cleaned up); Shipping & Transit, LLC v. Hall Enters., No. CV 16-06535-
                            20   AG-AFM, 2017 WL 3485782, at *6 (C.D. Cal. July 5, 2017) (Guilford, J.) (“[T]he
                            21   addition of a generic computer or other conventional technology does not
                            22   transform an abstract idea into a patent-eligible application.”). Kajeet attempts to
                            23   remedy this deficiency by characterizing the claims as a whole, opining on what
                            24   they implicitly “require” instead of identifying what their conventional limitations
                            25   actually recite, whether individually or in combination, providing the allegedly
                            26   unconventional arrangement.
                            27
                                 13
                                   Kajeet thus implicitly concedes that no individual element imparts any inventive
                            28   concept to any Asserted Claim.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -17-
        LAWYERS
   N E W P O R T B E AC H                          QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 25 of 33 Page ID #:1048



                            1          As shown below, these claims do not convey that such standard components
                            2    are used unconventionally to “move [them] into § 101 eligibility territory.” Zuili v.
                            3    Google LLC, 722 Fed. App’x 1027, 1031 (Fed. Cir. 2018).
                            4          The ’371 Patent’s Specific Deficiencies
                            5          The FAC contends that the ’371 claims comprise an inventive concept
                            6    “when considered as an ordered combination of elements.” (FAC ¶ 59; Dkt. 57-5 ¶
                            7    21). To the contrary, Kajeet’s patents recite purely conventional technologies
                            8    without explanation as to how these claims are actually implemented. For example,
                            9    Kajeet contends that these limitations disclose a “distributed architecture scheme”
                            10   in which “requests and data consistent with the decision be routed through the
                            11   switch/node to the policy decider and enforcer and vice-versa.” (FAC ¶¶ 55–56;
                            12   Dkt. 57-5 ¶ 21).
                            13         The specification only discusses the “node” element in relation to an
                            14   originating packet data serving node (“O-PDSN”), which is used for its generic
                            15   purpose of providing access “to the Internet, intranets and application servers for
                            16   the mobile station and acts as a client for the home agent and the authentication,
                            17   authorization and accounting (AAA) Server.” Dkt. 57-3 at 7:59–66. Nor is there
                            18   anything inventive about the “switch” element, identified as an originating mobile
                            19   switching center (O-MSC) used to authenticate a mobile station, which is a
                            20   conventional use of O-MSC. Id. at 6:15–18 & 7:46–54. Likewise, the “policy
                            21   decider” and the “policy enforcer” impart no inventive qualities; they merely
                            22   effectuate the abstract idea of access control, as confirmed by their recitation in
                            23   functional language. Prism Techs., 696 Fed. App’x at 1017 (claims that recite
                            24   “perfectly conventional generic computer components employed in a customary
                            25   manner” fail step two of Alice). The specification describes a policy decider in a
                            26   generic sense as “a logical element that can be physically house[d] in a server
                            27   manager 20 or in another server accessible to either the server manager 20 or the
                            28   [policy enforcement point] PEP 28.” (Dkt. 57-3 at Col. 8:22–24). The specification
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -18-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                       18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 26 of 33 Page ID #:1049



                            1    likewise discloses the generic nature of the policy enforcer as being nothing more
                            2    than “a logical element that can be physical housed in another data server node or
                            3    gateway device, depending on the serve request such as a wireless application
                            4    protocol (WAP) gateway, instant messaging gateway, email gateway, multimedia
                            5    messaging service gateway, etc.” (Id. at 8:9–11).
                            6          Similar components performing similar functionalities are per se non-
                            7    inventive routine and conventional computer activity. See, e.g., Intellectual
                            8    Ventures II LLC v. JP Morgan Chase & Co., 2015 WL 1941331, *14 (S.D.N.Y.
                            9    Apr. 28, 2015) (“The use of an ‘access mechanism’ to enforce the pre-selected
                            10   rules is nothing more than programming conventional software or hardware to
                            11   apply rules governing access – a routine, conventional practice.”); see also
                            12   Ultramercial, 772 F.3d at 715–16 (holding that the additional step of “updating an
                            13   activity log, requiring a request from the consumer to view the ad, restrictions on
                            14   public access, and the use of the Internet” were all “routine, conventional
                            15   activity”). Therefore, the “policy decider” and the “policy enforcer” merely
                            16   effectuate the abstract idea itself; they do not transform the abstract idea into an
                            17   inventive concept.
                            18         The ’559 Patent’s Specific Deficiencies
                            19         The ’559 patent suffers from the same deficiencies as the ’371 patent,
                            20   reciting the same conventional technology and failing to disclose how to use it in
                            21   any purportedly innovative way. (FAC ¶ 59; Dkt. 57-5 ¶ 21). It recites a method of
                            22   sending a request to a server, receiving a server decision in real-time, and
                            23   enabling/disabling communication without storing the policy on the computing
                            24   device as an example of a “distributed architecture arrangement” that confines the
                            25   patent to a particular solution. (FAC ¶¶ 39–40 & Dkt. 57-5 ¶ 22). The generalized
                            26   step of ‘receiving” a request calls for conventional computer activity. See Content
                            27   Extraction, 776 F.3d at 1348 (“receiving” and “storing” data is conventional
                            28   computer activity). Likewise, “sending” a request is conventional and well-known
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                        -19-
        LAWYERS
   N E W P O R T B E AC H                      QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                      18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 27 of 33 Page ID #:1050



                            1    computer functionality. Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d
                            2    1315, 1329 (Fed. Cir. 2017) (“sending” and receiving information is a routine
                            3    computer functions). The request to communicate with a remote computing device
                            4    via a conventional communication network does not confer patent eligibility as
                            5    there is nothing unconventional about sending such a request. Representative
                            6    Claim 27 of the ’559 patent is silent on how the request is sent to a server, and the
                            7    specification does not disclose any specific method as to how a request must be
                            8    sent. This silence confirms that this is nothing more than a conventional computer
                            9    function.
                            10         The ’612 Patent’s Specific Deficiencies
                            11         Like the ’371 and ’559 patents, there is no explanation as to how the
                            12   limitations of the ’612 patent, alone or in combination, implement the recited
                            13   conventional technology in an innovative fashion. The ’612 patent purportedly
                            14   comprises the ability to store the applicable policies separate and apart from the
                            15   computing device(s). (FAC ¶¶ 72–73 & Dkt. 57-5 ¶ 23). The function of “storing”
                            16   is purely a conventional and well-known function of computers since their
                            17   inception. Smartflash, 680 Fed. App’x at 983 (“merely storing, transmitting,
                            18   retrieving, and writing data to implement an abstract idea on a computer does not
                            19   transform the nature of the claim into a patent-eligible application” (cleaned up)).
                            20   Likewise, the ’612 patent does not disclose how the policies control the function of
                            21   the computing device. Indeed, the entire discussion relating to the “control” is
                            22   generic. The policies being user-defined further confirms that the policies, and the
                            23   controlling of a function by the computing device, lacks ingenuity. See
                            24   CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)
                            25   (steps performable by the human mind do not add patentable weight). Likewise,
                            26   the fact that control is the allowing or disallowing the use of a function based on “a
                            27   context” associated with the computing device is not inventive; the specification
                            28   does not identify this feature as non-conventional. So any assertion otherwise is
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -20-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 28 of 33 Page ID #:1051



                            1    conclusory and unsupported.
                            2          Similarly, the elements of “grouping” and “associating” are exclusively
                            3    conventional computer activities. See Erie Indem. Co., 850 F.3d at 1329 (holding
                            4    that combining information is a routine computer function). The ’612 patent
                            5    neither offers an explanation as to why one or more computing devices are grouped
                            6    nor why they are subsequently associated with a policy. The specification fails to
                            7    discuss how grouping one or more computing devices and associating them with a
                            8    policy is an inventive concept that imparts patentability to the purported invention.
                            9                                       *      *      *
                            10         In sum, the purported “inventive concept” resides in conventional and well-
                            11   known technologies, used for their conventional purposes, which as a matter of law
                            12   do not and cannot “transform [the] abstract idea into a patent eligible invention.”
                            13   Alice, 572 U.S. at 26. Nor do these claim limitations improve existing technology,
                            14   and thus do not transform the abstract idea into patentable subject matter.
                            15                3.     The claims do not provide a solution to a technological
                                                     problem
                            16
                            17         While the additional claim limitations can satisfy Alice if they implement a
                            18   new solution for a technological problem, these claims do not. The specification
                            19   concedes that the claims are directed to addressing the lack of oversight over
                            20   human behavior, which is not a technological problem. Tele-Publishing, Inc. v.
                            21   Facebook, Inc., 252 F. Supp. 3d 17, 27 (D. Mass. 2017) (recognizing that securing
                            22   personal information is not “an inherently technological problem”). The
                            23   Background also admits that the prior art “partial solutions” provided some
                            24   oversight as discussed in Section II.A.        Therefore, the recitation of generic
                            25   technological components and routine computer functions to address this problem
                            26   does not make the claims patent-eligible. Williamson v. Citrix Online, LLC, 212 F.
                            27   Supp. 3d 887, 898 (C.D. Cal. 2016) (Otero, J.) (explaining that “a method can only
                            28   be performed using a computer does not necessarily render Section 101
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -21-
        LAWYERS
   N E W P O R T B E AC H                          QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 29 of 33 Page ID #:1052



                            1    inapplicable” because that such rule would “eviscerate[] Section 101’s
                            2    exceptions”). Nor does the fact that the human behavior involves use of a
                            3    computing device make the problem inherently technological. Alice, 573 U.S. at
                            4    223 (limitation of use to a particular environment cannot impart eligibility to an
                            5    abstract idea).
                            6          Kajeet and its expert contend that the asserted patents provide a security
                            7    benefit that is not recited in the claims, and at best, is the natural and logical
                            8    consequence of the remote storage requirement that is at most implicit in the
                            9    claims. (FAC ¶¶ 14, 19; Dkt. 57-5 ¶¶ 13, 18, 24). But because this purported
                            10   benefit is not recited, it cannot be the inventive concept. Berkheimer, 881 F.3d at
                            11   1369 (the inventive concept must be captured in the limitations of the claims, not
                            12   in citations to the specifications or other extrinsic sources). As discussed in Section
                            13   IV.D.2, supra, the claims contain generic technological elements recited with
                            14   functional language, used for their routine functions in a conventional way to
                            15   manage access based on policies. The claims neither improve an existing
                            16   technology or field nor “purport[] to improve the functioning of the computer
                            17   itself” or to “effect an improvement in any other technology or technical field.”
                            18   Alice, 573 U.S. at 225. Therefore, the claims do not present a technology problem,
                            19   let alone one that is resolved by a new technology-based solution.
                            20                4.     The ordered combination of claim limitations is unidentified
                                                     and provides no inventive concept
                            21
                            22         Kajeet further alleges that the claims of the Asserted Patents, when
                            23   considered as an ordered combination, comprises an inventive concept. (FAC ¶¶
                            24   43, 59, 76). Kajeet, however, never identifies what those claim elements are, let
                            25   alone what order provides the inventive concept. Instead, Kajeet characterizes the
                            26   “inventive concept” of each of the claims as a whole based upon what it asserts
                            27   they implicitly require to satisfy Alice step one. (FAC, ¶ 20; Dkt. 57-5, ¶ 21). Each
                            28   such allegation is entirely conclusory and fails to address the claim language itself;
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -22-
        LAWYERS
   N E W P O R T B E AC H                          QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                         18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 30 of 33 Page ID #:1053



                            1    the only support for Kajeet’s assertion is that its claims require storing usage
                            2    policies remote from the managed devices. Id. This does not satisfy step two of
                            3    Alice, which requires the specifics of the purportedly inventive concept.
                            4          Kajeet presupposes that the ordered combination of its claims must be an
                            5    inventive concept since it (erroneously) asserts that remote storage of policies was
                            6    “an unconventional arrangement at the time which yielded improvements in the
                            7    operation of systems implementing the claimed methods.” (Id.; see also Dkt. 57-5
                            8    at ¶ 29). To the contrary, whatever unidentified combination of Kajeet’s claim
                            9    limitations that improves security via remote storage of policies is logical and
                            10   expected, because such remote storage had been well-known for years. BASCOM,
                            11   827 F.3d at 1343–44. Kajeet’s conclusory assertion that its unexplained “ordered
                            12   combination” of unidentified limitations was unconventional is pure ipse dixit.
                            13         The order of the elements fail to present an invention that is not merely
                            14   routine or conventional use. Kinglite Holdings Inc. v. Micro-Star Int’l Co., 2016
                            15   WL 4205356, at *6 (C.D. Cal., May 26, 2016) (Selna, J.) (holding claims patent
                            16   ineligible because their “ordered combination” of limitations simply required the
                            17   implementation of the idea within a conventional computer). Even when viewed in
                            18   its entirety, each claim is nothing more than the expected sum of their conventional
                            19   parts. Ultramerical, 772 F.3d at 716 (holding that combination of eleven steps does
                            20   not transform the nature of the claim when they do nothing more than recite
                            21   routine, conventional activity). The combination of elements does not transform
                            22   the claims into patent-eligible subject matter.
                            23                5.     BASCOM Confirms that the Concept of “Remote Storage
                                                     of Policies Was Well-Known” As of 1997
                            24
                            25         Finally, the concept of remote storage of policies controlling access to
                            26   content and improving security was well-known by 1997—over a decade before
                            27   the 2007 priority date claimed by the Asserted Patents. See BASCOM, 827 F.3d at
                            28   1343–44. In BASCOM, the Federal Circuit held that claims reciting a system for
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -23-
        LAWYERS
   N E W P O R T B E AC H                          QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                       18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 31 of 33 Page ID #:1054



                            1    filtering Internet content were abstract based on its limitations being directed to
                            2    well-known generic computer components, such as a “local client computer,”
                            3    “remote ISP server,” “Internet computer network” and “controlled access network
                            4    accounts.” Id. at 1348. But those claims satisfied Alice step two because they
                            5    “recite[d] a specific, discrete implementation of the abstract idea of filtering
                            6    content” that required “the installation of a filtering tool at a specific location,
                            7    remote from the end-users,” i.e., on a particular remote computer (the ISP server),
                            8    with substantial supporting description in the specification. See id. at 1350
                            9    (emphasis added). “Th[os]e claims d[id] not merely recite the abstract idea of
                            10   filtering content along with the requirement to perform it on the internet, or to
                            11   perform it on a set of generic computer components. Such claims would not
                            12   contain an inventive concept.” Id.
                            13         By contrast, Kajeet seemingly contends that the broad concept of remote
                            14   storage itself, described in its most general terms, is inventive. (FAC ¶ 20
                            15   (“Remote policy storage represented an unconventional scheme that was neither
                            16   well known nor routine for addressing a newly emerging problem in society”);
                            17   Dkt. 57-5 ¶ 29 (the asserted patents “require[] storing usage policies remotely from
                            18   the managed devices, an unconventional arrangement at the time which yielded
                            19   improvements in the operations of such systems.”). Neither the FAC or declaration
                            20   identifies a specific location of the remote storage, let alone why such a specific
                            21   location would be inventive. This is improper under the law.
                            22         C.    Kajeet fails to allege new “facts” that would create a material
                                             dispute as to patentability
                            23
                            24         Ultimately, the FAC fails to allege any new facts that would prevent
                            25   dismissal, and nothing alleged therein or in the Knutson Declaration moves the
                            26   merits of Kajeet’s claims toward plausibility. To the contrary, as discussed in
                            27   Section III.B, supra, the FAC now contains internally inconsistent allegations as to
                            28   the claim scope that undermine the factual nature of the allegations. Kajeet’s
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                        -24-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                      18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 32 of 33 Page ID #:1055



                            1    allegations amount to nothing more than conclusory assertions which fail to
                            2    identify any specific solution or the particular claim language disclosing an
                            3    inventive concept. The relevant paragraphs of the FAC consist of attorney
                            4    argument and fail to cite to either the Asserted Patents or the Knutson Declaration.
                            5    Where, as here, the facts of a complaint are not well-grounded, they must be
                            6    dismissed. Berkheimer, 881 F.3d at 1368 (“Patent eligibility has in many cases
                            7    been resolved on motions to dismiss . . . . Nothing in this decision should be
                            8    viewed as casting doubt on the propriety of these cases.”); see Berkheimer II, 890
                            9    F.3d at 1374 (holding the inquiry into whether a claim is well-understood, routine,
                            10   or conventional is a question of fact, albeit subject to Twombly/Iqbal). Thus, no
                            11   factual issues preclude this Court from deciding invalidity under 35 U.S.C. § 101.
                            12         Moreover, since the relied-upon technological improvements are not found
                            13   within the claims themselves, their identification should be disregarded.
                            14   Berkheimer, 881 F.3d at 1369; Mortgage Grader, Inc. v. First Choice Loan Servs.,
                            15   811 F.3d 1314, 1326 (Fed. Cir. 2016) (rejecting evidence submitted in expert
                            16   declarations as creating genuine issue of material fact as to patent eligibility where
                            17   the purported assertions about problem solving were absent from the language of
                            18   the claims themselves); Interval Licensing, 896 F.3d at 1346 (dismissing claims
                            19   directed towards improved user experience through the display of secondary
                            20   information on a computer, where the patent’s claims were “wholly devoid of
                            21   details which describe how this is accomplished”) (emphasis in original). If the
                            22   Court did accept as true the allegations that Kajeet thought of a novel solution
                            23   (which it did not, see BASCOM, 827 F.3d at 1348), it does not satisfy Section 101
                            24   even if it were “groundbreaking, innovative, or even brilliant.” SAP Am., Inc. v.
                            25   InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (internal citations omitted).
                            26   V.    CONCLUSION
                            27         Qustodio requests that the Court dismiss Counts 1–3 of the FAC with
                            28   prejudice as directed to patent-ineligible subject matter under 35 U.S.C. § 101.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -25-
        LAWYERS
   N E W P O R T B E AC H                       QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                                        18-cv-01519
                  Case 8:18-cv-01519-JAK-PLA Document 62 Filed 04/15/19 Page 33 of 33 Page ID #:1056



                            1    Dated: April 15, 2019          STRADLING YOCCA CARLSON &
                                                                RAUTH, P.C.
                            2
                            3                                   /s/ Salil Bali
                                                                Douglas Q. Hahn
                            4                                   Salil Bali
                            5
                                                                Attorneys for Defendant
                            6
                            7
                            8
                            9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                               -26-
        LAWYERS
   N E W P O R T B E AC H                      QUSTODIO’S RENEWED MOTION TO DISMISS
                                                                                          18-cv-01519
